Citation Nr: 0414092	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  99-03 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
multiple lipomata of the trunk and upper arms.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1965 to 
June 1969 and from November 1972 to December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
In October 1998, the RO denied entitlement to a compensable 
evaluation for multiple lipomata of the trunk and upper arms.  
The veteran subsequently perfected this appeal.

In July 2000, the Board remanded this claim for further 
development.  In April 2002, the Board granted a 10 percent 
evaluation, and no more, for the veteran's service-connected 
lipomata.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court). 

The appellant filed a brief in February 2003.  The parties 
filed a Joint Motion for Remand in July 2003.  By Order dated 
July 14, 2003, the Court vacated the portion of the Board's 
decision that denied an evaluation greater than 10 percent.  
The Court remanded the case to the Board for readjudication 
consistent with the motion.

Rating decision dated in May 2003 granted service connection 
for PTSD and assigned a 10 percent evaluation, effective 
November 13, 2003.  The veteran subsequently disagreed with 
the assigned evaluation.  

In June 2003, the veteran submitted correspondence wherein he 
requested that his records be transferred to Waco, Texas.  
The Board refers this request to the RO for the appropriate 
action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  



REMAND

Pursuant to the Joint Motion, the parties agreed that a 
remand is required because the Board failed to ensure 
compliance with its July 2000 remand instructions and failed 
to provide adequate reasons or bases for its decision.  
Specifically, the Board did not discuss whether the VA 
examination was in compliance with the Board's July 2000 
remand, and because the Board's discussion regarding the 
sufficiency of the examination was conclusory.  The parties 
also agreed that the Board did not fully address whether the 
duty to notify was satisfied.

On review of the claims folder, the Board finds that 
additional development is required.

VA ascertained the severity of the veteran's lipomata 
pursuant to Diagnostic Code 7819.  Effective August 30, 2002, 
the schedule for rating skin disabilities was revised.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7800, et. seq. (2003).  
The veteran, however, has not been advised of the amendments 
to the rating schedule and the RO has not had the opportunity 
to consider the application of the revised rating criteria to 
the veteran's claim for increase.  

The veteran most recently underwent a VA skin examination in 
January 2001.  The veteran contends that this examination was 
inadequate.  In order to determine the current nature and 
severity of the veteran's service-connected skin disability 
and to obtain medical findings pertinent to the evaluation of 
the veteran's disability under the revised rating criteria, 
the Board finds that additional examination is warranted.

In May 2003, the RO granted service connection for PTSD and 
assigned a 10 percent evaluation effective November 13, 2002.  
In June 2003, the veteran submitted correspondence indicating 
he was appealing the decision in regards to the amount 
received for PTSD.  The Board construes this correspondence 
as a notice of disagreement.  See 38 C.F.R. § 20.201 (2003).  
On review of the claims folder, a statement of the case (SOC) 
has not been furnished regarding this issue.  As provided in 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), a remand 
is in order so that a SOC addressing this claim can be 
issued.

Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  

2.  The RO should make arrangements with 
the appropriate medical facility for the 
veteran to be afforded the following VA 
examination: a dermatological examination 
to determine the current nature and 
severity of the veteran's service-
connected lipomatas of the trunk and 
upper arms.  The veteran's claims folder 
should be available for review.  The 
examiner is specifically requested to 
identify all skin manifestations and the 
area or areas involved (in inches or sq. 
cm.) and to comment on the following: 1) 
whether there is any exudation, constant 
itching, extensive lesions or marked 
disfigurement; 2) the percentage of the 
entire body or exposed areas affected; or 
whether systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs are required for 
a total duration of 6 weeks or more 
during the past 12 month period; and 3) 
whether there is any limitation of 
function of the affected part(s).  A 
legible copy of the examination report is 
requested.  All findings, and the reasons 
and bases therefore, should be set forth 
in sufficient detail.  

3.  Upon completion of the requested 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an evaluation in excess of 
10 percent for service-connected 
lipomatas of the trunk and upper arms.  
All applicable laws and regulations 
should be considered.  The RO is advised 
that the schedule of ratings for skin 
disabilities was amended effective August 
30, 2002.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

4.  The veteran and his representative 
should also be issued a SOC on the issue 
of entitlement to an initial disability 
evaluation in excess of 10 percent for 
PTSD.  The veteran should be provided all 
appropriate laws and regulations 
pertinent to this issue and apprised of 
his appellate rights and responsibilities 
regarding perfecting an appeal of this 
issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




